—Order and judgment *263(one paper), Supreme Court, New York County (Edward Lehner, J., upon decision of Burton Sherman, J.), entered on or about May 13, 1994, which denied defendant’s motion to change venue to Suffolk County and granted plaintiffs cross-motion for summary judgment, unanimously affirmed, without costs.
The court properly granted summary judgment enforcing the unambiguous contract (see, W.W.W. Assocs. v Giancontieri, 77 NY2d 157, 162). Defendant’s conclusory assertions that plaintiff violated the covenant of good faith and fair dealing and purposely caused delays resulting in defendant’s failure to complete the subdivision of the property by the contract date were devoid of evidentiary facts and thus insufficient to defeat summary judgment (see, Smith v Johnson Prods. Co., 95 AD2d 675, 676). Concur—Murphy, P. J., Sullivan, Ellerin, Williams and Mazzarelli, JJ.